DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-12, 14-19, and 21-22 are pending.
	Claims 13 and 20 are cancelled.
	Claims 1-12, 14-19, and 21-22 are rejected.

Priority
	This application is a CON of US application 15/528,243 filed 5/19/2017 (now abandoned), which claims priority to US provisional application 62/083,000, filed 11/21/2014, and PCT/US2015/061924, filed 11/20/2015.
	However, US provisional application 62/083,000 does not obviously disclose splitting the sequence into a plurality of subsequences, as in claims 7 and 19 of the instant application.
Accordingly, each of claims 7 and 19 are afforded the effective filing date of 11/20/2015, and each of claims 1-6, 8-12, 14-18, and 21-22 are afforded the effective filing date of the 11/21/2014.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/13/2020 and 5/05/2022 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. 
The information disclosure statement filed 10/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been fully considered because copies of Foreign Patent Document 13 and Non Patent Literature Documents 15-18, 21-22, 25-30, and 32, as indicated on the IDS where lined through, have not been provided. 

Drawings
The drawings are objected to for the following informalities.
FIGs 1, 3A-3C, 5B-5C, 5F-5L, and 8 are not legible due to small type font and blurry image quality.
FIG. 10B: There is a white box covering the beginning of the figure header “INDEL”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 7/11/2019.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required. See MPEP § 608.01(b).
Informalities
The disclosure is objected to for the following informalities. 
The paragraph numbering begins at [0100]. The paragraphs should be numbered starting at [0001], proceeding consecutively therefrom.   
The disclosure appears to have numerous typographical errors, for example:
At page 1, [0103] last line to page 2, [0104] there is a “)” after the word “diseases” that is superfluous.  
At page 2, [0104] it appears as if the phrase “compute nodes” should be “computer nodes”.  
It is requested that the entire specification be proofread to fix any errors.
Appropriate correction is required.
Hyperlinks
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. A non-limiting example includes paragraph [0190]. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.
Appropriate correction for all objections to the Specification is required.
  
Claim Objections
	The claims are objected to for the following informalities:
Claim 1 recites “a processing device having plurality of processors”, which should be amended to recite “a processing device having a plurality of processors”.
Claim 1 recites “the processing device comprising memory operably connected to the plurality of processors where the at least one sequence is stored”, which should be amended to recite “the processing device comprising memory operably connected to the plurality of processors and where the at least one sequence is stored” or similar, in order to indicate that the memory is storing the at least one sequence.
Claim 1 recites “comprising memory operably connected to the plurality of processors where the at least one sequence is stored, each of the at least one sequence includes an estimation of a biological sequence, each of the at least one sequence including a plurality of elements”, which should be amended to recite: “comprising memory operably connected to the plurality of processors where the at least one sequence is stored, wherein each of the at least one sequence includes an estimation of a biological sequence and a plurality of elements”.
Claim 1 recites “responsive to receiving a sequence of the at least one sequence”, which should be amended to recite “responsive to receiving 
Claim 1 recites “the first processor and a second processor of the plurality of processors substantially simultaneously with the plurality of processors removes from each segment, of the plurality of segments, and from each segment of a set of segments specific to the second processor at least a portion of duplicate elements in each segment of the sets of segments to generate a deduplicated segment”. It is recommended to amend the claim to recite “the first processor and a second processor of the plurality of processors, substantially simultaneously with the plurality of processors, remove[[s]] from each segment, of the plurality of segments, and from each segment of a set of segments specific to the second processor, at least a portion of duplicate elements in each segment of the sets of segments to generate a deduplicated segment”.
Claim 2 recites “wherein responsive to the second processor receiving a first sequence, the first sequence including a forward estimation of thebiological sequence and receiving a second sequence, the second sequence including a reverse estimation of the biological sequence the second processor generates a paired sequence based on the first sequence and the second sequence; and aligns the paired sequence with a reference sequence to generate a the target sequence”, which should be amended to recite “wherein responsive to the second processor receiving a first sequence, the first sequence including a forward estimation of the biological sequence, and receiving a second sequence, the second sequence including a reverse estimation of the biological sequence, the second processor generates a paired sequence based on the first sequence and the second sequence[[;]], and aligns the paired sequence with a reference sequence to generate a target sequence” or similar.
Claim 3 recites “(BAM)format” which should be amended to recite “(BAM) format”
Claims 3, 9, and 21 recite “FASTQ”. Each claim has failed to properly spell out “FASTQ” the first time it is recited.
Claims 4, 12, and 22 recite “a deoxyribonucleic acid (DNA) sequence or a ribonucleic (RNA) sequence”, which should be amended to recite “a deoxyribonucleic acid (DNA) sequence or a ribonucleic acid (RNA) sequence”.
Claim 5 recites “a method for parallel processing biological sequence data”, which should be amended to recite “a method for parallel processing of biological sequence data” or similar. 
Claim 5 recites “removing at least a portion of duplicate elements in the segment to generate adeduplicated segment”, which should be amended to recite “removing at least a portion of duplicate elements in the segment to generate a deduplicated segment”.
Claims 6 and 18 recites “thebiological sequence”, which should be amended to recite “the biological sequence”.
Claim 14 recites “wherein the second size being smaller than the first size”, which should be amended to recite “wherein the second size is smaller than the first size” or similar.
Claim 16 recites “An parallel-processing apparatus”, which should be amended to recite “[[An]] A parallel-processing apparatus”.
Claim 16 recites “at least one remining duplicate segment” twice, both of which should be amended to recite “at least one remaining duplicate segment”.
Claim 19 recites “executethe”, which should be amended to recite “execute the”.

Claim Interpretation
Claim Terminology
	In claim 1, the recited “the realigned segment having a reduced likelihood for alignment errors relative to the deduplicated segment” is interpreted as a recitation of an intended use of the of the realigned segment.
	In claims 1, 5, and 16, the recited “the sequence including a plurality of elements” reads on any elements that make up a sequence, including subsequences or motifs (see [0153] of the specification), a forward and reverse read (see [0148] of the specification), or a read pair (see [0150] of the specification). 
Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims contain recitations of contingent claim language that affect the scope of the claims, as listed below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claims 1, 5, and 16 recite assigning “each element from the plurality of elements to at least one segment from a plurality of segments” and “responsive to an element from the plurality of elements mapping to both a first segment and a second segment from of the plurality of segments…”. The following limitations are performed in the scenario where an element has mapped to a first and a second segment. In the scenario where an element maps to only one segment, none of the other limitations are required to be performed.  
With respect to the interpretations above, it is suggested that the claims be amended to recite alternative language so as to avoid interpretation of contingent claiming. 
These claims and the particular intended use and contingent recitations have been examined with respect to the prior art in the interest of compact prosecution.
35 U.S.C. 112(f)
	It is noted that claims 1 and 16-19 recite various processors configured to perform the methods. These recitations are not being interpreted under 35 USC 112(f) because the generic placeholder “configure” is modified by sufficient acts for performing the claimed function.
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5, and 16 has been amended to recite limitations of removing “at least a portion of duplicate elements in each segment of the sets of segments to generate a deduplicated segment, the duplicated segment generated for each segment of the plurality of segments including a portion having a second size overlapping a portion of the duplicated segment associated with a remaining segment from the plurality of segments, the second size being smaller than the first size”. The specification discloses: a “deduplicated segment” at [0106], [0142-0143], [0152], [0154], and [0156]; “duplicate elements” at [0106], [0142], [0152], and [0157]; and “duplicate read(s)” at [0107], [0161], [0164], [0166], and [0171]). However, there is not support within the specification, nor has Applicant provided such support, for a “duplicated segment” as claimed. Therefore, the limitation introduces new matter. Claims 5 and 16 are similarly rejected for recitations of a “duplicate segment” in the “removing/remove” operations.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12, 14-19, and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites the limitation “a first processor of the plurality of processors assigns each element from the plurality of elements to at least one segment from a plurality of segments; responsive to an element from the plurality of elements mapping to at least a first segment and a second segment from the plurality of segments…”. The relationship between “assigns” and “mapping” is not clear. It is not clear whether mapping is intended to be equivalent to assigning, or if it is intended to be further limiting in some other manner which is not readily apparent. For examination purposes, the terms “assign” and “map” are interpreted as equivalents, wherein mapping provides no further limitation. If this interpretation is correct, it is recommended to amend the claim to use the same term throughout, either assign or map, or to amend the claim to clarify the relationship between the terms, i.e., assigning by mapping, or similar. Claims 5, 8, and 16 are similarly rejected.
	Claim 1 recites the limitation “the first processor and a second processor of the plurality of processors… removes from each segment, of the plurality of segments, and from each segment of a set of segments specific to the second processor at least a portion of duplicate elements in each segment of the sets of segments to generate a deduplicated segment, the duplicated segment generated for each segment of the plurality of segments including a portion having a second size overlapping a portion of the duplicated segment associated with a remaining segment from the plurality of segments, the second size being smaller than the first size”. First, there is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a duplicated segment. Second, the meaning of “the duplicated segment generated for each segment of the plurality of segments” is not clear. The claim recites steps for mapping or assigning the elements to segments, followed by removing duplicate elements from the segments to generate a deduplicated segment. The claims do not recite a step for generating a duplicated segment, nor do the claims provide further explanation for what a duplicate segment is. A review of the specification reveals “the deduplicated segment associated with each segment includes a portion having a second size that overlaps a portion of the deduplicated segment associated with another segment” at [0143]. Further, no disclosure of a “duplicated segment” is identified in the specification. The specification does disclose “an overlap of the adjacent region”, where the regions or subregions of the chromosomes are equated to segments as instantly claimed ([0112] and [0160]). Therefore, it is not clear whether the “duplicate segment” refers to the entire deduplicated segment, the overlapping region of the duplicate segment, or some other “duplicate” segment entirely. Third, if the limitation is interpreted such that the overlap between the deduplicated segments is different than the overlap between segments, no active limitations are recited to indicate what steps are taken to change the size. The recited step of removing duplicate elements in the segment that result in a deduplicated segment provides no explanation for what would occur to cause the second size of the overlapping deduplicated segments to change. It is therefore not clear what steps are performed to make deduplicated segments with different overlapping sizes than the original segments. As mentioned above, though, it is not clear how the duplicated segment should be interpreted. Because there is no disclosure for a “duplicated segment”, it is not clear how a “duplicated segment” should be interpreted, and no active steps for changing the size of the overlap are recited, this limitation will not be examined in regards to the prior art. As claim 14 further limits the second size, it also will not be examined in regards to the prior art for the same reasons. Claims 5 and 16 are similarly rejected.
Claim 1 recites “substantially simultaneously” removing duplicate elements. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the metes and bounds of performing a claim step substantially simultaneously is unclear. For examination purposes, the claims will be interpreted as performing the actions simultaneously. Claims 16-17 and 19 are similarly rejected. 
 Claim 1 recites “the realigned segment having a reduced likelihood for alignment errors relative to the deduplicated segment”. The term “reduced” is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No steps are recited for how such a reduced likelihood would be demonstrated or indicated. Thus, the metes and bounds of a realigned segment having a reduced likelihood for alignment errors relative to the deduplicated segment is unclear. Claims 5 and 16 are similarly rejected. 
Claim 15 recites “generating the realigned segment comprises generating the realigned segment such that the realigned segment associated with each segment of the plurality of segments includes a portion having a third size overlapping a portion of the realigned segment associated with a remaining segment of the plurality of segments”. First, the relationship between the “the realigned segment” and “the realigned segment associated with a remaining segment of the plurality of segments”. For examination purposes, it is assumed that the realigned segments must be different segments to have an overlapping portion. It is recommended to amend the claim to recite “generating the realigned segment comprises generating the realigned segment such that the realigned segment associated with each segment of the plurality of segments includes a portion having a third size overlapping a portion of [[the]] a realigned segment associated with a remaining segment of the plurality of segments” or similar, preferably “another realigned segment” if the stated interpretation is correct. Second, similarly to the above rejection of the limitation of the second size of the overlapping portion of the duplicate segments of claims 1, 5, and 16, no steps are recited for what actions are taken that result in an overlapping portion that is a different size, or in this case, smaller size than the previous overlap. The recited step of reordering the elements in the deduplicated segment that result in a realigned segment provides no explanation for what would occur to cause the third size of the overlapping realigned segments to change. Similarly to claims 1, 5, and 15, because it is not clear why reordering the elements in the deduplicated segments would result in a realigned segment with a smaller overlapping size, this limitation will not be examined in regards to the prior art.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a system, a non-transitory computer readable medium, and an apparatus, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) are as follows:
Independent claims 1, 5, and 16: assigns/assigning/assign each element from the plurality of elements to at least one segment from a plurality of segments; assigns/assigning/assign the element from the plurality of elements to both the first segment and the second segment, wherein each segment of the plurality of segments has a first portion having a first size overlapping a portion of a remaining segment of the plurality of segments; removes/removing/remove at least a portion of duplicate elements in the segment to generate a deduplicated segment, the duplicate segment… generated to include a second portion having a second size overlapping a portion of a duplicate segment associated with a remaining segment of the plurality of segments, the first size different than the second size; and reorder/reordering the elements in the deduplicated segment to generate a realigned segment.
Independent claim 16 also includes: execute the removing and the reordering for at least two segments from the plurality of segments in a substantially simultaneous manner.
Dependent claims 2, 6, and 18: generates/generating/generate a paired sequence based on the first sequence and the second sequence; aligns/aligning/align the paired sequence with a reference sequence to generate a target sequence.
Dependent claims 7 and 19: splitting/split the sequence into a plurality of subsequences; assigning each subsequence from the plurality of subsequences to at least one segment from the plurality of segments; and combining/combine subsequences within the segment.
Dependent claims 8, 15, and 17 recite further steps that limit the judicial exceptions in the independent claims and, as such, also are directed to those abstract ideas. For example, claim 8 further limits the assigning; claim 15 further limits generating the realigned segment; and claim 17 further limits executing the removing and the reordering in a substantially simultaneous manner to a plurality of segments.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually map, deduplicate, and reorder sequences in relation to a segment. Without further detail as to the methodology involved in “assigning”, “removing”, “generated”, “reordering”, “aligning”, “splitting”, and ”combining”, under the BRI, one may simply, for example, use pen and paper to assign a plurality of elements to first and second segments, remove duplicate elements in the segments, and reorder the deduplicated elements in the segment. One could also, under the BRI, use pen and paper to generate a paired sequence or split sequences into subsequences and perform alignments. It is considered, under the BRI, that multiple people could perform, or execute, these actions simultaneously in a parallel manner.
Therefore, claims 1, 5, and 16, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).
Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 5: receiving a sequence, the sequence including an estimation of a biological sequence, the sequence including a plurality of elements; and transmitting the realigned segment.
Claim 16: receive a sequence, the sequence including an estimation of a biological sequence, the sequence including a plurality of elements.
Note: Claim 1 recites “responsive to receiving a sequence…” and therefore does not actually recite receiving a sequence.
Dependent claims 2-4, 6, 9-12, 14, 18, and 21-22 recite steps that further limit the recited additional elements in the claims. For example, claims 2, 6, and 18 further limit the sequence recited in the independent claims to forward and reverse estimations of the biological sequence; claims 3, 9, and 21 further limit the sequence recited in the independent claims to being in in a binary alignment/map (BAM) format or in a FASTQ format; claims 4, 12, and 22 further limit the biological sequence to one of a deoxyribonucleic acid (DNA) sequence or a ribonucleic (RNA) sequence; claim 10 further limits the sequence to including quality score information; claim 11 further limits the elements to including a read pair; and claim 14 further limits the second size.
Independent claim 1 includes a parallel processing system, comprising: a processing device having plurality of processors configured to perform a predefined set of operations in response to receiving at least one sequence, the processing device comprising memory operably connected to the plurality of processors where the at least one sequence is stored. Independent claim 5 includes a non-transitory computer readable medium storing instructions executable by an associated processor. Independent claim 16 includes a parallel processing apparatus comprising a processing device comprising a plurality of processors and memory.
Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving a sequence”, and to data outputting, such as “transmitting” data, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering and outputting do not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering and outputting steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of a “parallel processing system, comprising: a processing device having plurality of processors configured to perform a predefined set of operations in response to receiving at least one sequence, the processing device comprising memory operably connected to the plurality of processors where the at least one sequence is stored”, a “non-transitory computer readable medium storing instructions executable by an associated processor”, and a “parallel processing apparatus comprising a processing device comprising a plurality of processors and memory” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer are used to implement these functions beyond performing actions in a parallel manner. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Further, the computer system contains various recited processors (a genotyping processor, an assignment processor, a segment processing processor) configured (i.e., by software) to carry out the method that are used to implement the recited judicial exceptions. Thus, the limitations only generically link the use of the judicial exceptions to the technological environment of a computer.
The Specification discloses that the invention leads to improved resource utilization and efficient load balancing at [0202-0214], but does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Van Rooyen (US 20140371110; IDS reference) discloses that receiving and transmitting sequence data are data gathering and output elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0021], [0058], [0065], [0105] [0109], [0203], [0246] [0254], [0263], [0421]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Van Rooyen (US 20140371110; IDS reference) teaches that computing elements operating in parallel are routine, well-understood and conventional in the art at least at [0036], [0081], [0172], [0311]. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0126-0128]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 12, 16-17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatz (Bioinformatics, 2009, 25, p. 1363-1369). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Claim 1 discloses a parallel processing system, comprising: 
Schatz teaches CloudBurst, a parallel read-mapping algorithm (abstract). As Schatz teaches that CloudBurst can be run on a remote compute cloud with 96 cores (abstract), it is considered Schatz fairly teaches the limitation of a system.
a processing device having plurality of processors configured to perform a predefined set of operations in response to receiving at least one sequence, the processing device comprising memory operably connected to the plurality of processors where the at least one sequence is stored, each of the at least one sequence includes an estimation of a biological sequence, each of the at least one sequence including a plurality of elements; 
As Schatz teaches that CloudBurst can be run on a remote compute cloud with 96 cores (abstract), it is considered Schatz fairly teaches the limitation of a processing device having plurality of processors configured to perform a predefined set of operations, the processing device comprising memory operably connected to the plurality of processors. Schatz teaches that DNA sequencing machines produce data of short sequences of DNA called reads (i.e., estimations of a biological sequence), which are collected from the target genome (p. 1363, col. 2, par. 1). As Schatz teaches running their method on large remote compute clouds (p. 1364, col. 1, par. 1), it is considered that such a method would necessarily have to receive data to function. Schatz teaches indexing the non-overlapping k-mers in the reads as seeds (i.e., elements) (p. 1366, col. 1, par. 1). 
responsive to receiving a sequence of the at least one sequence from the memory, a first processor of the plurality of processors assigns each element from the plurality of elements to at least one segment from a plurality of segments; 
Schatz teaches that the reference sequences are partitioned into chunks (i.e., segments) (p. 1366, col. 2, par. 2). 
responsive to an element from the plurality of elements mapping to at least a first segment and a second segment from the plurality of segments, the first processor assigns the element from the plurality of elements to both the first segment and the second segment, each segment from the plurality of segments including a portion having a first size overlapping a portion of at least one remaining segment from the plurality of segments; 
Schatz teaches mapping (i.e., assigning) k-mers from the reads and reference sequences, where the chunks of the reference sequences overlap by 1 kb (p. 1366, col. 1, par. 2). As Schatz teaches extending the seeds (see below) for all mapped k-mers to produce multiple alignments, it is considered that the seeds map to multiple locations (p. 1367, col. 2, par. 3).
the first processor and a second processor of the plurality of processors substantially simultaneously with the plurality of processors removes from each segment, of the plurality of segments, and from each segment of a set of segments specific to the second processor at least a portion of duplicate elements in each segment of the sets of segments to generate a deduplicated segment, the duplicated segment generated for each segment of the plurality of segments including a portion having a second size overlapping a portion of the duplicated segment associated with a remaining segment from the plurality of segments, the second size being smaller than the first size; and 
As Schatz teaches parallel implementation of the map and reduce tasks of MapReduce performed by multiple processors (Fig. 1; Section 1.1; p. 1365, col. 2, par. 5; Fig. 2), it is considered that Schatz fairly teaches the limitations of the first processor and a second processor of the plurality of processors substantially simultaneously with the plurality of processors performing the algorithm. Schatz teaches determining whether duplicate alignments exist, and filtering (i.e., removing) duplicate alignments (p. 1366, col. 2, par. 4 through p. 1367, col. 1, par. 1). As noted in the above 35 USC 112(b) rejections, the limitation “the duplicate segment, associated with each segment of the plurality of segments, generated to include a second portion having a second size overlapping a portion of a duplicate segment associated with a remaining segment of the plurality of segments, the first size different than the second size” is not being examined with regards to the prior art due to clarity issues.
at least one of the first and second processors reorder the elements in the deduplicated segment to generate a realigned segment, the realigned segment having a reduced likelihood for alignment errors relative to the deduplicated segment.
Schatz teaches extending the exact alignment seeds into longer inexact alignments, and providing the best alignment or the top two best alignments rather than the full catalog of all the alignments (p. 1366, col. 2, par. 4 through p. 1367, col. 1, par. 3). Reordering, as instantly claimed, is interpreted as realignment, as is supported in the specification at [0113; 0142; 0152; and 0157]. The limitation “the realigned segment having a reduced likelihood for alignment errors relative to the deduplicated segment” is interpreted as an intended use of the realigned segment.
Regarding claim 4, Schatz teaches the system of claim 1 as described above. Claim 4 further limits the biological sequence to one of a deoxyribonucleic acid (DNA) sequence or a ribonucleic (RNA) sequence. Schatz teaches analyzing DNA sequences (p. 1364, col. 1, par. 3).

Claim 5 discloses a non-transitory computer readable medium storing instructions executable by an associated processor to perform a method for parallel processing biological sequence data comprising: 
Schatz teaches CloudBurst, a parallel read-mapping algorithm (abstract). As Schatz teaches that CloudBurst is publicly available (abstract), it is considered Schatz fairly teaches the limitation of a non-transitory computer readable medium storing instructions.
receiving a sequence, the sequence including an estimation of a biological sequence, the sequence including a plurality of elements; 
Schatz teaches that DNA sequencing machines produce data of short sequences of DNA called reads (i.e., estimations of a biological sequence), which are collected from the target genome (p. 1363, col. 2, par. 1). As Schatz teaches running their method on large remote compute clouds (p. 1364, col. 1, par. 1), it is considered that such a method would necessarily have to receive data to function. Schatz teaches indexing the non-overlapping k-mers in the reads as seeds (i.e., elements) (p. 1366, col. 1, par. 1). 
assigning each element from the plurality of elements to at least one segment from a plurality of segments;
Schatz teaches that the reference sequences are partitioned into chunks (i.e., segments) (p. 1366, col. 2, par. 2). 
responsive to an element from the plurality of elements mapping to both a first segment and a second segment of the plurality of segments, assigning the element from the plurality of elements to both the first segment and the second segment, wherein each segment of the plurality of segments has a first portion having a first size overlapping a portion of a remaining segment of the plurality of segments; and 
Schatz teaches mapping (i.e., assigning) k-mers from the reads and reference sequences, where the chunks of the reference sequences overlap by 1 kb (p. 1366, col. 1, par. 2). As Schatz teaches extending the seeds (see below) for all mapped k-mers to produce multiple alignments, it is considered that the seeds map to multiple locations (p. 1367, col. 2, par. 3).
for each segment from the plurality of segments: removing at least a portion of duplicate elements in the segment to generate adeduplicated segment, the duplicate segment, associated with each segment of the plurality of segments, generated to include a second portion having a second size overlapping a portion of a duplicate segment associated with a remaining segment of the plurality of segments, the first size different than the second size; 
Schatz teaches determining whether duplicate alignments exist, and filtering (i.e., removing) duplicate alignments (p. 1366, col. 2, par. 4 through p. 1367, col. 1, par. 1). As noted in the above 35 USC 112(b) rejections, the limitation “the duplicate segment, associated with each segment of the plurality of segments, generated to include a second portion having a second size overlapping a portion of a duplicate segment associated with a remaining segment of the plurality of segments, the first size different than the second size” is not being examined with regards to the prior art due to clarity issues.
reordering the elements in the deduplicated segment to generate a realigned segment, the realigned segment having a reduced likelihood for alignment errors relative to the deduplicated segment; and 
Schatz teaches extending the exact alignment seeds into longer inexact alignments, and providing the best alignment or the top two best alignments rather than the full catalog of all the alignments (p. 1366, col. 2, par. 4 through p. 1367, col. 1, par. 3). Reordering, as instantly claimed, is interpreted as realignment, as is supported in the specification at [0113; 0142; 0152; and 0157].
transmitting the realigned segment to one or more of a memory device of a processing device and a genotyping processor of the processing device.
Schatz teaches that the output of their algorithm is a set of binary files containing every alignment of every read with a certain number of mismatches or differences which can be converted to a different format or post-processed with bundled tools (i.e., a memory device of a processing device and a genotyping processor of the processing device) (p. 1367, col. 1, par. 2).
Regarding claim 7, Schatz teaches the system of claim 5 as described above. Claim 7 further adds, prior to the assigning, splitting the sequence into a plurality of subsequences, the assigning including assigning each subsequence from the plurality of subsequences to at least one segment from the plurality of segments; and for each segment from the plurality of segments, subsequent to the assigning and prior to the removing, combining subsequences within the segment. Schatz teaches indexing the non-overlapping k-mers in the reads as seeds (i.e., subsequences) (p. 1366, col. 1, par. 1) and extending the seeds into longer alignments (i.e., combining subsequences) (p. 1367, col. 2, par. 4 through p. 1368, col. 1, par. 2).
Regarding claim 12, Schatz teaches the system of claim 5 as described above. Claim 12 further the biological sequence to one of a deoxyribonucleic acid (DNA) sequence or a ribonucleic (RNA) sequence. Schatz teaches analyzing DNA sequences (p. 1364, col. 1, par. 3).

Claim 16 discloses an parallel-processing apparatus, comprising: 
Schatz teaches CloudBurst, a parallel read-mapping algorithm (abstract). As Schatz teaches that CloudBurst can be run on a remote compute cloud with 96 cores (abstract), it is considered Schatz fairly teaches the limitation of an apparatus.
a processing device comprising a plurality of processors and memory, an assignment processor of the plurality of processors configured to: 
As Schatz teaches that CloudBurst can be run on a remote compute cloud with 96 cores (abstract), it is considered Schatz fairly teaches the limitation of a processing device with coupled processors capable of executing algorithms as instantly claimed.
receive a sequence, the sequence including an estimation of a biological sequence, the sequence including a plurality of elements; 
Schatz teaches that DNA sequencing machines produce data of short sequences of DNA called reads (i.e., estimations of a biological sequence), which are collected from the target genome (p. 1363, col. 2, par. 1). As Schatz teaches running their method on large remote compute clouds (p. 1364, col. 1, par. 1), it is considered that such a method would necessarily have to receive data to function. Schatz teaches indexing the non-overlapping k-mers in the reads as seeds (i.e., elements) (p. 1366, col. 1, par. 1). 
assign each element from the plurality of elements to at least one segment from a plurality of segments; and
Schatz teaches that the reference sequences are partitioned into chunks (i.e., segments) (p. 1366, col. 2, par. 2). 
responsive to an element from the plurality of elements mapping to at least a first segment and a second segment from the plurality of segments, assign the element from the plurality of elements to both the first segment and the second segment; and 
Schatz teaches mapping (i.e., assigning) k-mers from the reads and reference sequences, where the chunks of the reference sequences overlap by 1 kb (p. 1366, col. 1, par. 2). As Schatz teaches extending the seeds (see below) for all mapped k-mers to produce multiple alignments, it is considered that the seeds map to multiple locations (p. 1367, col. 2, par. 3).
a segment processing processor of the plurality of processors operatively coupled to the assignment processor, the segment processing processor configured to, for each segment from the plurality of segments: 
It is considered Schatz fairly teaches the limitation of coupled processors capable of executing algorithms (i.e., configured) as described above.
remove at least a portion of duplicate elements in the segment to generate a deduplicated segment, the duplicate segment generated to include a first duplicate portion having a first size overlapping a second duplicate portion of at least one remining duplicate segment; 
Schatz teaches determining whether duplicate alignments exist, and filtering (i.e., removing) duplicate alignments (p. 1366, col. 2, par. 4 through p. 1367, col. 1, par. 1).
reorder the elements in the deduplicated segment to generate a realigned segment, the realigned segment generated to include a first realigned portion having a realignment size overlapping a second realigned portion of at least one remining realigned segment, the first size different than the second size, the realigned segment having a reduced likelihood for alignment errors relative to the deduplicated segment; and 
Schatz teaches extending the exact alignment seeds into longer inexact alignments, and providing the best alignment or the top two best alignments rather than the full catalog of all the alignments (p. 1366, col. 2, par. 4 through p. 1367, col. 1, par. 3). Reordering, as instantly claimed, is interpreted as realignment, as is supported in the specification at [0113; 0142; 0152; and 0157].
execute the removing and the reordering for at least two segments from the plurality of segments in a substantially simultaneous manner.
As Schatz teaches that the map and reduce functions of the MapReduce framework are performed in parallel, and that filtering out duplicates and performing local realignment are part of the reduce function of CloudBurst (Fig. 2), it is considered that Schatz fairly teaches that removing and reordering are performed in a substantially simultaneous manner as instantly claimed. 
Regarding claim 17, Schatz teaches the system of claim 16 as described above. Claim 17 further limits the segment processing processor to being further configured to execute the removing and the reordering for the plurality of segments in a substantially simultaneous manner. As described above, Schatz teaches parallel operations of all MapReduce functions of CloudBurst (Fig. 1; Fig. 2).
Regarding claim 19, Schatz teaches the system of claim 16 as described above. Claim 19 further adds a parallelization processor of the plurality of processors configured to, prior to the assigning by the assignment processor, split the sequence into a plurality of subsequences, the assignment processor configured to assign by assigning each subsequence to at least one segment from the plurality of segments, the assignment processor further configured to execute the assigning for at least two segments from the plurality of segments in a substantially simultaneous manner, the parallelization processor further configured to, for each segment from the plurality of segments, subsequent to the assigning by the assignment module and prior to the removing by the segment processing module, combine subsequences within that segment. Schatz teaches indexing the non-overlapping k-mers in the reads as seeds (i.e., subsequences) (p. 1366, col. 1, par. 1) and extending the seeds into longer alignments (i.e., combining subsequences) (p. 1367, col. 2, par. 4 through p. 1368, col. 1, par. 2). As described above, Schatz teaches parallel operations of all MapReduce functions of CloudBurst (Fig. 1; Fig. 2).
Regarding claim 22, Schatz teaches the system of claim 16 as described above. Claim 22 further limits the biological sequence is one of a deoxyribonucleic acid (DNA) sequence or a ribonucleic (RNA) sequence. Schatz teaches analyzing DNA sequences (p. 1364, col. 1, par. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 2-3, 6, 8-11, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz, as applied to claims 1, 5, and 16 as described above, and in view of Van Rooyen et al. (US 2014/0371110; IDS 10/13/2020 reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claim 2, Schatz teaches the system of claim 1 as described above. Claim 2 further limits the system to receiving a forward and a reverse estimation of the biological sequence to generate a paired sequence and aligning the paired sequence with a reference sequence to generate a target sequence. Schatz teaches emitting seeds for k-mers of the reverse complement of the sequence (p. 1366, col. 2, par. 1), but does not teach generating a paired sequence.
However, the prior art to Van Rooyen discloses a system, method and apparatus for executing a sequence analysis pipeline on genetic sequence data (abstract). Van Rooyen teaches that paired end, or mate-pair parameters may be set to configure the system, in accordance with expected orientation (forward and reverse) [0331]. 
Regarding claim 3, Schatz teaches the system of claim 1 as described above. Claim 3 further limits the sequence to a binary alignment/map (BAM) format or in a FASTQ format, which Schatz does not teach. 
However, Van Rooyen teaches that a subject’s DNA is obtained and subjected to various processes whereby the subject's genetic code is converted to a machine-readable digital code, e.g., a FASTQ file [0058; 0063; 0065; 0075; 0102-0109]. Van Rooyen also teaches that the output from the alignment module is a SAM (Text) or BAM (e.g., binary version of a SAM) file [0245].

Regarding claim 6, Schatz teaches the system of claim 5 as described above. Claim 6 further limits the system to receiving a forward and a reverse estimation of the biological sequence to generate a paired sequence and aligning the paired sequence with a reference sequence to generate a target sequence. Schatz teaches emitting seeds for k-mers of the reverse complement of the sequence (p. 1366, col. 2, par. 1), but does not teach generating a paired sequence.
However, the prior art to Van Rooyen discloses a system, method and apparatus for executing a sequence analysis pipeline on genetic sequence data (abstract). Van Rooyen teaches that paired end, or mate-pair parameters may be set to configure the system, in accordance with expected orientation (forward and reverse) [0331]. 
Regarding claim 8, Schatz teaches the system of claim 5 as described above. Claim 8 further limits, responsive to an element of the plurality of elements mapping to the first segment and the second segment of  the plurality of segments, assigning the first segment and the second segment to an intersegmental sequence, which Schatz does not teach.
However, Van Rooyen teaches that if a seed in the reference table occurs a greater number of times than desired, any seed that would typically map to one or more of these regions may be demarcated to be allocated to a secondary hash table for processing by the first or a secondary hash function, so that when comparing the seeds of the genomic reference to the seeds generated from the subject's genomic reads, the system can be configured to implement a secondary hash function, e.g., using a secondary hash table [0159-0162].
Regarding claim 9, Schatz teaches the system of claim 5 as described above. Claim 9 further limits the sequence to being in a binary alignment/map (BAM) format or in a FASTQ format, which Schatz does not teach. 
However, Van Rooyen teaches that a subject’s DNA is obtained and subjected to various processes whereby the subject's genetic code is converted to a machine-readable digital code, e.g., a FASTQ file [0058; 0063; 0065; 0075; 0102-0109]. Van Rooyen also teaches that the output from the alignment module is a SAM (Text) or BAM (e.g., binary version of a SAM) file [0245].
Regarding claim 10, Schatz teaches the system of claim 5 as described above. Claim 10 further limits the sequence to including quality score information, which Schatz does not teach.
However, Van Rooyen teaches that next generation DNA sequencers usually contains reads with associated quality scores in a FASTQ or other file format [0207; 0343]. As Van Rooyen teaches employing a wired configuration to implement alignment algorithms that are sensitive to base quality scores [0032] and performing base quality score recalibration [0076-0081; 0105; 0112], and teaches using FASTQ formatted reads [0058; 0063; 0065; 0075; 0102-0109], it is considered that Van Rooyen fairly teaches the limitations of the claim. 
Regarding claim 11, Schatz teaches the system of claim 5 as described above. Claim 11 further limits each element of the plurality of elements to including a read pair, which Schatz does not teach.
However, Van Rooyen teaches that paired end, or mate-pair parameters may be set to configure the system, in accordance with expected orientation (forward and reverse) [0331].

Regarding claim 18, Schatz teaches the system of claim 16 as described above. Claim 18 further limits the system to receiving a forward and a reverse estimation of the biological sequence to generate a paired sequence and aligning the paired sequence with a reference sequence to generate a target sequence. Schatz teaches emitting seeds for k-mers of the reverse complement of the sequence (p. 1366, col. 2, par. 1), but does not teach generating a paired sequence.
However, the prior art to Van Rooyen discloses a system, method and apparatus for executing a sequence analysis pipeline on genetic sequence data (abstract). Van Rooyen teaches that paired end, or mate-pair parameters may be set to configure the system, in accordance with expected orientation (forward and reverse) [0331]. 
Regarding claim 21, Schatz teaches the system of claim 16 as described above. Claim 21 further limits the sequence to being in a binary alignment/map (BAM) format or in a FASTQ format, which Schatz does not teach. 
However, Van Rooyen teaches that a subject’s DNA is obtained and subjected to various processes whereby the subject's genetic code is converted to a machine-readable digital code, e.g., a FASTQ file [0058; 0063; 0065; 0075; 0102-0109]. Van Rooyen also teaches that the output from the alignment module is a SAM (Text) or BAM (e.g., binary version of a SAM) file [0245].

Regarding claims 2-3, 6, 8-11, 18, and 21, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Schatz and of Van Rooyen because both references disclose methods and systems for parallel processing of genomic sequencing data. Regarding claims 2, 6, 11, and 18, the motivation to incorporate forward and reverse sequence information would have been to use sequencing data generated on platforms that produce read pairs, which Van Rooyen found to significantly improve versions of the short oligonucleotide alignment program that both reduces computer memory usage and increases alignment speed at an unprecedented rate [0454]. Thus, one could have combined the elements of a parallel genomic processing system with one capable of handling read pairs, as claimed by known methods, and that in combination each element merely would have performed the same function as it did separately. 
Regarding claims 3, 9-10, and 21, the motivation to use a FASTQ file, rather than the fasta file taught by Schatz (p. 1366, col. 1, par. 2), would have been to include quality information for base quality recalibration, as taught by Van Rooyen [0076-0081; 0105; 0112; 0207; 0343]. Thus, the substitution of the fasta file of Schatz for the FASTQ file of Van Rooyen is no more than the simple substitution of a known technique to a piece of prior art ready for improving sequence alignment by incorporating base quality recalibration, which Schatz indicates to be a future goal for CloudBurst (p. 1369, col. 1, par. 2). 
Regarding claim 8, the motivation to allocate seeds to a secondary hash table for processing would have been to avoid repeat regions so as to not waste time and processing power trying to use a primary hashing function to determine something that is likely to be indeterminable, as taught by Van Rooyen [0159]. Thus, the basic technique of allocating repeat regions to a secondary table would have yielded no more than the predictable outcome of avoiding wasted time during genomic sequencing processing which one of ordinary skill would have expected.

Conclusion
No claims are allowed.
Claims 14 and 15 were not examined in regards to the prior art due to clarity issues as described in the 35 USC 112(b) section. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1671